DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/28/2020.
Claims 1 – 20 are currently pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 10, 15, a method, system including the teaching of “access a plurality of stored items stored in a source format having multiple fields, wherein the plurality of stored items collectively comprise text data of sentences from conversations among multiple users; based at least on a particular query, identify selected stored items from the plurality of stored items using a classification model that is trained to weight individual fields of the source format differently; extract selected portions from the selected stored items, the selected portions comprising selected text data of selected sentences extracted from the selected stored items; after extracting the selected portions from the selected stored items, modify the selected portions of the selected stored items into a target format that represents information differently than the source format; and output information content of the selected portions of the selected stored items in the target format”, taken with the other limitations of the claim, were not 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161